Citation Nr: 1139280	
Decision Date: 10/21/11    Archive Date: 10/25/11

DOCKET NO.  06-05 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for reflux esophagitis, to include as secondary to PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1966 to November 1967.  

This appeal comes to the Board of Veterans' Appeals (Board) from a February 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, inter alia, denied the Veteran's claims for service connection for PTSD, and reflux esophagitis.   

The Board considers the Veteran's claim for service connection for PTSD as encompassing all psychiatric disorders evident in the record, pursuant to the decision of the United States Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a mental health disability claim includes any mental health disability that could reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

This case previously reached the Board in June 2010.  At that time, the current PTSD and reflux esophagitis claims at issue were remanded for further development.  However, in the same decision, the Board confirmed the agency of original jurisdiction's (AOJ's) prior denial of service connection for hearing loss and tinnitus.  Therefore, only the PTSD and reflux esophagitis issues remain for appellate review.

The Veteran has raised the issue of service connection for a rash on his legs and feet.  See the Veteran's statement of December 2004.  He has also submitted new claims for hearing loss and tinnitus.  See the Veteran's July and October 2010 claims.  As such, these issues have been raised by the record, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  



FINDINGS OF FACT

1.  There is sufficient evidence demonstrating that the Veteran experienced fear of hostile military activity during his service in Vietnam.

2.  The Veteran does not currently have a diagnosis of an acquired psychiatric disorder, to include PTSD, nor has he been diagnosed with such a disorder.

3.  There is competent evidence that the Veteran currently experiences a reflux esophagitis disorder.

4.  The Veteran is not currently service connected for any condition, such that his reflux esophagitis disorder may not be service-connected on a secondary basis.  Furthermore, there is no competent or credible evidence of any direct connection between his current reflux esophagitis disorder and his military service.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, to include PTSD, was not incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.102, 3.159, 3.303, 3.304, 4.125(a) (2011).

2.  A reflux esophagitis disorder is not due to or aggravated by a service-connected disorder, nor was it incurred in or aggravated by active military service.  38 U.S.C.A. §§ , 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of the VCAA letter from the agency of original jurisdiction (AOJ) to the Veteran dated in November 2004.  That letter effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by:  (1) informing him about the information and evidence not of record that was necessary to substantiate his claim for service connection for PTSD, and for reflux esophagitis on a direct or secondary service connection basis; (2) informing him about the information and evidence the VA would seek to provide; and (3) informing him about the information and evidence that he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   

Furthermore, the March and July 2006 letters from the AOJ advised the Veteran of the elements of a disability rating and an effective date, which are assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

Finally, the Board notes that the November 2004 notice letter specifically notified the Veteran of the elements of a claim for service connection for PTSD, and for establishing his claim for reflux esophagitis on a secondary basis.  Therefore, the Veteran has clearly been adequately informed of the evidence necessary to support his claims to enable his full participation in his case.  See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).  Thus, the Veteran has received all required notice in this case, such that there is no error in the content of his VCAA notice.  

Concerning the timing of his VCAA notice, the Board sees the AOJ did not provide the Veteran all necessary Dingess-compliant VCAA notice prior to initially adjudicating his claims in November 2005, the preferred sequence.  However, in Pelegrini II, the United States Court of Appeals for Veterans Claims (Court) clarified that in these situations the VA does not have to vitiate that initial decision and start the whole adjudicatory process anew, as if that decision was never made.  Rather, the VA need only ensure that the Veteran receives (or since has received) content-complying VCAA notice, followed by readjudication of his claim, such that the intended purpose of the notice is not frustrated and he is still provided proper due process.  Id. 120.  In other words, he must be given an opportunity to participate effectively in the processing of his claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit Court) has held that a statement of the case (SOC) or supplemental SOC (SSOC) can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the VA cured the timing notice after sending additional Dingess-compliant notice letters in March and July 2006 by readjudicating the case by way of the July 2011 SSOC.  Therefore, since the VA cured the timing error and because the Veteran did not challenge the sufficiency of the notice, the Board finds that the VA complied with its duty to notify.  In essence, the timing defect in the notices has been rectified by the latter readjudication.  In addition, the Veteran has never alleged how any timing error prevented him from meaningfully participating in the adjudication of his claim.  As such, the Veteran has also not established prejudicial error in the timing of his VCAA notice.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

In addition to notification, the VA is required to assist the Veteran in finding evidence to support his claim.  See 38 U.S.C.A. § 5103A.  The AOJ has secured service treatment records (STRs), VA treatment records dating from 1983, a VA medical examination regarding the nature and etiology of any current acquired psychiatric disorder, and private medical evidence as identified by the Veteran.  The Veteran has submitted personal statements.  The Veteran has not provided authorization for the VA to obtain any additional private medical records, nor has he indicated that such records exist.  Therefore, the Board concludes that the duty to assist the Veteran in gathering information to advance his claim has been met.

The Board notes that no medical examination has been conducted or medical opinion obtained with respect to the Veteran's claim of service connection for reflux esophagitis, on a secondary basis.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  However, the standards of McLendon are not met in this case.  Under McLendon v. Nicholson, 20 Vet. App. 79, 82 (2006), in a disability compensation (service connection) claim, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  See also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  In this regard, the record contains evidence that the Veteran currently experiences reflux esophagitis.  However, he has not been granted service connection for any other disorder, nor is there any competent or credible evidence of a connection between his current reflux esophagitis and his military service.  Without evidence to support prongs 2 and 3 of the McLendon criteria, the Board finds no basis for a VA examination or medical opinion to be obtained.  Thus, the Board is satisfied that the duty to assist has been met.  38 U.S.C.A. § 5103A.  

Compliance with June 2010 Board Remand

The Board is also satisfied as to substantial compliance with the June 2010 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (Stegall) (holding that a remand by the Board imposes upon the Secretary of Veterans Affairs a duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (indicating that substantial compliance is the applicable standard for review of Board remands).  

First, the Board notes that the AOJ was to obtain the Veteran's VA medical treatment records, from the Veteran's Center of Knoxville, Tennessee.  The Veteran's complete VA medical treatment records, including psychiatric treatment records dating from August 1983, were obtained by the AOJ.  Therefore, this directive was complied with.

Second, the Board requested that the AOJ obtain all information necessary to confirm the Veteran's alleged PTSD stressors, from the relevant records custodians.  In a related directive, if any such stressors were corroborated, the Veteran was to be provided a VA psychiatric examination to address the nature and etiology of any PTSD he may currently be experiencing.  The Board notes that the AOJ did not undertake the further efforts indicated by the Board to corroborate certain stressor events alleged by the Veteran, but did provide him a VA psychiatric examination in August 2010.  In this regard, as related in full below, the requirement for corroborating evidence of a claimed in-service stressor was relaxed in July 2010, if such a stressor is related to the Veteran's "fear of hostile military or terrorist activity."  See 38 C.F.R. § 3.304(f).  The new statutes indicate that if a Veteran's PTSD stressor is related to hostile military or terrorist activity, such a stressor will be adequate to support a finding of service connection for PTSD if a VA psychiatrist or psychologist deems such an experience adequate to support a diagnosis of PTSD, without any need for further corroborating evidence.  Id.

In this instance, the Veteran has indicated that he was fired upon and he fired back during enemy attacks.  See the Veteran's Veterans Center Intake form dated September 2004, the Veteran's stressor statement of December 2004, and the August 2010 VA psychiatric examination.  As such, he has alleged that he was exposed to hostile military activity.  The Veteran's military occupational specialty, including during his period of service in Vietnam, is listed as heavy vehicle driver on both his DD Form 214 and SPRs.  Furthermore, the Veteran's service medals are listed on his DD Form 214 as:  NDSM (National Defense Service Medal), VSM (Vietnam Service Medal), and the VCM (Vietnam Campaign Medal).  The Veteran's SPRs show that he served in Vietnam from September 1966 to September 1967, that he served in the 585th Transport Company, and that he participated in the Vietnam Counter-Offensive Phase II.  As such, this evidence is of itself sufficient to corroborate the Veteran's alleged stressors, insofar as showing that he was exposed to hostile military or terrorist activity during his service.  In effect, the revision of the relevant criteria for establishing PTSD has rendered moot the issue of obtaining further evidence to support his asserted stressors, because the evidence now suffices to corroborate the occurrence of such stressors if endorsed by a VA medical examiner.  

As the Veteran's SPRs confirm that he may have been exposed to, at the minimum, fear of hostile military activity, the AOJ rightly concluded that the Veteran's claim merited review by a VA psychiatric examination, which was provided to him in August 2010, and the Board further notes that the examiner conceded the Veteran's exposure to such activity and therefore the existence of the in-service stressor.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 23, 40 (2007) (wherein the Court held that when the combat presumption has been triggered, a medical examiner cannot rely on the absence of medical records corroborating that injury to conclude that there is no relationship between the appellant's current disability and his military service).  As such, the Board's request for confirmation of the Veteran's stressors, and a VA psychiatric examination if such stressors were confirmed have both been addressed.  First, in that the Veteran's service-related PTSD stressors have been conceded and, second, in that the Veteran was provided with a VA psychiatric examination to address the nature and etiology of his PTSD including any connection to such events.

Furthermore, the Board notes that the request for a VA psychiatric examination required that the examiner provide a thorough examination, testing, and an opinion regarding the nature of any current disorder and any connection to his military service.  The Board further notes that the governing law requires that when VA undertakes to provide an examination or obtain an opinion, VA must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight).  In this regard, the August 2010 VA psychiatric examiner reviewed the Veteran's medical records, his statements regarding his alleged acquired psychiatric disorder, and provided testing of the disorder in accordance with the standards of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. §§ 3.304(f), 4.125(a).  The examiner concluded, however, that although the Veteran did experience "fear of enemy fire" with some residual symptoms, the Veteran did not meet the criteria for a current diagnosis of PTSD, or for any other acquired psychiatric disorder under the DSM-IV criteria.  Therefore, the requirement for a VA psychiatric examination that is adequate for the purposes of the claim has been met.  

Finally, the AOJ was to readjudicate the Veteran's service connection claims on appeal, which was accomplished through the July 2011 supplemental statement of the case (SSOC).  The Board is therefore satisfied as to substantial compliance with the prior remand directives, such that no further development in terms of obtaining medical records, examinations, or opinions, is necessary.  38 U.S.C.A. § 5103.

Governing Laws and Regulations for Service Connection for PTSD

The establishment of service connection for PTSD requires:  (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

A "clear" diagnosis of PTSD is not required.  Rather, a diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).

If the evidence establishes the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d); Gaines v. West, 11 Vet. App. 353 (1998) (the Board must make a specific finding as to whether the Veteran engaged in combat).

Conversely, if VA determines the Veteran did not engage in combat with the enemy, or that his alleged stressor does not involve combat, his lay testimony, by itself, is insufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain credible supporting evidence that corroborates his testimony or statements.  Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  That said, corroboration of every detail of a claimed stressor, including his personal participation, is not required; rather, he only needs to offer independent evidence of a stressful event that is sufficient to imply his personal exposure.  See Pentecost v. Principi, 16 Vet. App. 124, 128 (2002) (quoting Suozzi v. Brown, 10 Vet. App. 307 (1997)).

The final requirement of 38 C.F.R. § 3.304(f) is medical evidence of a nexus between the claimed in-service stressor and the current disability.  Just because, however, a physician or other health professional accepted an appellant's description of his military experiences as credible and diagnosed him as suffering from PTSD does not mean that the Board is required to grant service connection for PTSD.  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  In this regard, a medical provider cannot generally provide supporting evidence that a claimed in-service event actually occurred based on a post-service medical examination.  Moreau, 9 Vet. App. at 395-96.  

On July 13, 2010, VA recently amended its regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  This revision adds to the types of PTSD claims that VA will accept through credible lay testimony alone as being sufficient to establish occurrence of an in-service stressor without undertaking further development to verify the Veteran's account.  The primary effect of the amendment of 38 C.F.R. § 3.304(f) is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

See 75 Fed. Reg. 39,843 - 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3).  

As to the effective date of this amendment, the new provisions apply to applications for service connection for PTSD that:  (1) are received by VA on or after July 13, 2010; (2) were received by VA before July 13, 2010 but have not been decided by a VA regional office as of July 13, 2010; (3) are appealed to the Board of Veterans' Appeals (Board) on or after July 13, 2010; (4) were appealed to the Board before July 13, 2010 but have not been decided by the Board as of July 13, 2010; or (5) are pending before VA on or after July 13, 2010 because the United States Court of Appeals for Veterans Claims vacated a Board decision on an application and remanded it for readjudication.  See 75 Fed. Reg. 39,843 (July 13, 2010) (codified at 38 C.F.R. § 3.304(f)(3)).

Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

The VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  38 U.S.C.A. §§ 1154(a).  With regard to lay evidence, the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) recently held that lay evidence, when competent, can establish a nexus between the Veteran's disability and an in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Citing its previous decisions in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated in Davidson that it has previously and explicitly rejected the view that competent medical evidence is always required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  See id. at 1316.  Instead, under 38 U.S.C.A. §§ 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377 (footnote omitted).  For example, a layperson would be competent to identify a "simple" condition like a broken leg, but would not be competent to identify a form of cancer.  Id. at 1377 n.4.

In short, lay evidence that is both competent and credible may establish the presence of a condition during service, post-service continuity of symptomatology, and evidence of a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307-09.  But "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Id. at 308.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis - Service Connection for an Acquired Psychiatric Disorder, to Include PTSD

The Veteran has indicated that he currently experiences PTSD as the result of his military service.  See the Veteran's October 2004 claim. 

The Veteran has asserted that he experiences PTSD due to multiple in-service stressor events that occurred during his service in Vietnam.  First, he has asserted that on or around September 3, 1967, he was a driver in a truck convoy that was returning from Pleiku and about two miles from An Khe the convoy was attacked by the enemy and almost overrun.  The Veteran indicated that he was returning to his base in Qui Nhon.  He stated that he returned fire with his M-14 rifle, that they were aided by a helicopter gunship, and that eight soldiers were killed in the attack, but these soldiers were not from his specific unit.  See the Veteran's Veterans Center Intake form dated September 2004, and the August 2010 VA psychiatric examination.  Second, he has indicated that he witnessed two children who had been injured by a booby-trap between Qui Nhon and An Khe, in the summer of 1967.  Id.  

The Veteran has also indicated that he experienced fear of hostile military activity generally.  He has indicated that he experienced attacks from sniper fire and returned fire during his service in Vietnam from September 1966 to September 1967.  Id.; see also, the Veteran's stressor statement of December 2004.  He has alleged that his truck was shot about once a week, and his tires were shot out once.  He also indicated that he returned fire about two times a month.  He has also provided more specific details regarding a particular sniper attack, stating that during the summer of 1967 he was participating in a convoy when a truck in front of him carrying JP-4 jet fuel was attacked with sniper fire.  Id.  

In this regard, The Veteran has indicated that he was fired upon and he fired back during enemy attacks.  As such, he has alleged that he experienced hostile military or terrorist activity, furthermore this was endorsed as fear for his life due to enemy fire by the August 2010 VA psychiatric examiner.  As such, the Veteran meets the criteria for a PTSD stessor under 38 C.F.R. § 3.304(f)(3).  

Even so, the first requirement for any service-connection claim is the existence of a current disability.  Boyer v. West, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. at 225 (indicating service connection presupposes a current diagnosis of the condition claimed).  In this regard, despite the evidence of in-service complaints and some relevant treatment, the post-service evidence simply does not show that the Veteran experiences any current PTSD or other acquired psychiatric disorders that might be considered for service connection.   

The Veteran was provided with an intake examination in September 2004.  At that time, the social worker reviewed the Veteran's mental status indicating that the Veteran's appearance was neat, he exhibited a friendly and cooperative manner, his intelligence was above average, he was well oriented to time, place, and person.  The Veteran's memory function was normal, his affect was appropriate, his motor activity was relaxed and at ease, and his judgment was good.  

Regarding his PTSD, the Veteran reported a history of difficulty sleeping (3-4 hours per night), particularly when under stress, although at the time he was sleeping about 7-8 hours per night.  He also reported problems with "homicidal thoughts" indicated as being an anger problem.  The Veteran further reported having an explosive temper that had involved attacking people in the past.  The Veteran reported that he had withdrawn after his military service, but reported participating in church and slow-pitch softball activities.  He also reported some drinking to avoid stress.  The Veteran also reported some recurring recollections about 5 or 6 times per year and dreams about Vietnam about 3-4 times per year, as well as getting on edge when hearing people talk about Vietnam.  However, certain other re-experiencing criteria were negative.  The Veteran also reported some inability to recall events associated with Vietnam but other relevant avoidance symptoms were also negative.  The Veteran reported some exaggerated startle response but other symptoms on this scale were also negative.  The Veteran reported some weekly symptoms of depression as well.  Finally, the Veteran reported having received two or three years of counseling beginning in 1983.  The Veteran also reported feeling pretty "tore up" about a friend who had died in Vietnam after his own return home, shortly after his discharge from service.  At that time, no diagnosis was proffered, but the examiners concluded that the Veteran was showing at most "mild" symptoms of an acquired psychiatric disorder.

The AOJ also obtained a statement from the Knoxville Tennessee Vet Center dated in May 2006, which indicated that the Veteran had received counseling treatment in 1983 with symptoms such as intrusive thoughts, anxiety, distrust, isolation, anger, emotional numbing, survivors guilt, and difficulty sleeping.  The letter also indicated that the Veteran had returned for counseling in 2004 at which time he was experiencing intrusive thoughts, nightmares, anger, and anxiety.  The Veteran received seven individual treatment sessions and a PTSD assessment.  The letter recommended that the Veteran receive a competent examination to determine his diagnosis for an acquired psychiatric disorder and any relationship of such a disorder to his service.  

Finally, the Board notes that VA medical treatment records show the Veteran's treatment for group and individual counseling during a period from 1983 to 1985, as well as a visit in July 1988, and one in October 1989.  In addition, VA medical treatment records dating from March to September 2004, the Veteran received further counseling from a Vet Center social worker, and was indicated as experiencing "subdiag[nostic] PTSD."  A March 2004 worksheet for the Mississippi Scale for Combat-Related PTSD indicated a score of 96.  Further counseling was indicated in May 2006.  As such, these records indicate a history of symptoms that might support a diagnosis of PTSD or other acquired psychiatric disorder.  However, none of the VA medical treatment records show that he ever received an actual competent diagnosis of PTSD or other acquired psychiatric disorder, merely that the Veteran experiences certain manifestations of symptoms relevant to his experiences in Vietnam.

Furthermore, although the Veteran has provided a competent description of the symptoms of an acquired psychiatric disorder, there is no evidence presented that the Veteran has the requisite training or experience necessary to render him competent to diagnose himself with PTSD or other acquired psychiatric disorder.  See Layno, at 469; see also 38 C.F.R. § 3.159(a)(1).  Nor has any qualified medical examiner endorsed the Veteran's symptoms as showing that he experiences a PTSD disorder.  See Jandreau, 492 F.3d at 1377.  In this regard, the Veteran's STRs are negative for any treatment for PTSD during service, nor do his VA medical treatment records contain a current diagnosis of PTSD.  These medical records were generated with a view towards ascertaining his medical condition at that time; they are akin to statements of diagnosis and treatment and are of increased probative value.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997); see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than reported history).  

Therefore, the Veteran's statements and VA medical treatment records show that he has received counseling and treatment for certain psychiatric symptoms related to his military service, but no competent diagnosis of such a disorder.  To determine the nature and etiology of any current acquired psychiatric disorder, the Veteran was provided with a VA psychiatric examination in August 2010.  At that time, the Veteran indicated recurrent distressing dreams, some inability to recall important aspects of his trauma, difficulty with emotional regulation including an exaggerated startle response.  The Veteran reported that he had some episodes of violence including one incident where he had to rescue his granddaughter from some "older guys."  

The examiner noted that the Veteran's psychiatric symptoms were chronic.  The Veteran was noted as being neatly groomed, appropriately and casually dressed.  The Veteran's psychomotor activity and speech were unremarkable.  His attitude was cooperative, friendly, relaxed, and attentive.  His affect was normal and his mood was good.  There were no noted cognitive defects, or inappropriate behavior.  The examiner also noted that the Veteran was not experiencing any significant impairment or distress in his occupational or social functioning.  Finally, the examiner noted the Veteran's Mississippi Scale for Combat-Related PTSD with a score of 96.  The examiner noted that this presented a valid test of the Veteran and was below the PTSD cutoff of 107.

In conclusion, the August 2010 VA psychiatric examiner noted the Veteran's in-service fear and relevant stressor experiences.  The examiner noted that the Veteran had a history of relevant symptoms, but that there was no history of compelling interference with his social or occupational functioning.  The examiner noted some episodes of mild insomnia and prior episodes of alcohol abuse.  Furthermore, the only episode of violence was during the family squabble where he and his son went to rescue his granddaughter.  The examiner also noted that the Veteran had retired after 30 years of work at a phone company, that he enjoyed playing softball and attending church, and that he had four close friends beyond his family.  After a thorough review of the Veteran's symptoms, the examiner concluded that the Veteran was not experiencing any Axis I (i.e. clinical disorders) or Axis II disorders (i.e. personality disorders or mental retardation).  See the DSM-IV pges. 38-39.  This examination was provided by a qualified medical professional with no interest in the outcome of the Veteran's claim, and was supported by a review of the evidence of record, including the Veteran's own description of his symptoms.  Therefore, the August 2010 VA psychiatric examination provides competent evidence that the Veteran does not, in fact, currently experience PTSD, or any other acquired psychiatric disorder.  See Layno, at 469; see also 38 C.F.R. § 3.159(a)(1).  Therefore, the competent medical evidence of record indicates that he does not experience a current PTSD disorder.

Furthermore, although the Veteran has sought counseling and treatment for symptoms related to his military service at various times since his service, he has not been diagnosed with PTSD at any time since his claim.  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007). (where the Court held that the requirement concerning a claimant having a current disability before service connection may be awarded for the disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the adjudication of the claim).  As such, despite the competent and credible evidence of in-service stressor events and relevant post-service symptomatology, service connection for PTSD cannot be granted without any competent evidence that the Veteran currently experiences PTSD.  Boyer v. West, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. at 225 (indicating service connection presupposes a current diagnosis of the condition claimed).  

In addition, as previously pointed out, the Court has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. at 5.  Therefore, in the present case, the Board cannot limit its analysis of the Veteran's claim solely to PTSD.  That is, his PTSD claim potentially encompasses psychiatric conditions other than PTSD that are reasonably raised by the record.  However, like the Veteran's claim for PTSD, there is no competent evidence in the record that the Veteran experiences any current acquired psychiatric disorder other than PTSD.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  As reviewed above, the Veteran has provided competent evidence of symptoms that may be found to show a current psychiatric disorder.  However, again, the Veteran may be competent to indicate the symptoms of an acquired psychiatric disorder but there is no evidence presented that the Veteran or his representative have the requisite training or experience necessary to render him competent to diagnose himself with an acquired psychiatric disorder.  See Layno, at 469; see also 38 C.F.R. § 3.159(a)(1).  Therefore, the Veteran has not provided competent evidence that he currently experiences any such disorder.  

In addition, the August 2010 VA psychiatric examination noted that the Veteran's symptoms did not meet the criteria for "any" acquired psychiatric disorder as identified under the DSM-IV.  Therefore, given that the Veteran has not been diagnosed with any acquired psychiatric disorder during the period of his claim, and with a VA psychiatric examination indicating that he does not experience any current acquired psychiatric disorder, there is no competent evidence that the Veteran currently experiences an acquired psychiatric disorder.  Without competent evidence of treatment for, or a diagnosis of, an acquired psychiatric disorder, service connection for an acquired psychiatric disorder also cannot be granted.  Boyer v. West, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. at 225.

Accordingly, without competent evidence of any acquired psychiatric disorder, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD, so there is no reasonable doubt to resolve in the Veteran's favor.  38 U.S.C.A. § 5107(b).

Governing Laws for Service Connection and Secondary Service Connection

Service connection may be granted if it is shown the Veteran developed a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service), 1153 (aggravation).  

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).

A disorder may also be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  That is, a Veteran can establish continuity of symptomatology in cases where the Veteran cannot fully establish the in-service and/or nexus elements of service connection discussed above.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To establish continuity of symptomatology, the Court held a Veteran must show "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr, 21 Vet. App. at 307.  Whether medical evidence or lay evidence is sufficient to relate the current disorder to the in-service symptomatology depends on the nature of the disorder in question, that is, whether the relationship and disability are capable of lay observation.  Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  For continuity of symptomatology, although the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

A disability can also be service connected if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  A claim for secondary service connection requires competent medical evidence linking the asserted secondary disorder to the service-connected disability.  Velez v. West, 11 Vet. App. 148, 158 (1998); see also Wallin v. West, 11 Vet. App. 509, 512 (1998); McQueen v. West, 13 Vet. App. 237 (1999) (both indicating, like Velez, that competent medical nexus evidence is required to associate a disorder with a service-connected disability).

In short, in order to establish entitlement to service connection on this secondary basis, there must be:  (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

Moreover, secondary service connection may be established, as well, by any increase in severity (i.e., aggravation) of a nonservice-connected condition that is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(b), effective October 10, 2006.  See 71 Fed. Reg. 52,744-52,747 (September 7, 2006).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.


Analysis - Service Connection for a Reflux Esophagitis Disorder

The Veteran has claimed that he is experiencing a reflux esophagitis disorder due to his PTSD.  See the Veteran's October 2004 claim, May 2005 notice of disagreement (NOD).  

As noted previously, the first requirement for any service-connection claim - on either a direct or secondary basis - is the existence of a current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), Wallin v. West, 11 Vet. App. 509, 512 (1998).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110; see Degmetich v. Brown, 104 F.3d 1328 (1997).  In Brammer v. Derwinski, 3 Vet. App. 223, the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  See also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).

In this case, the AOJ has obtained private treatment records dated from May 1996 to January 2004 from J. Cooper, MD.  These include a diagnosis of gastroesophageal reflux disease (GERD) in May 1996, and reflux esophagitis in January 1998, with some ongoing treatment.  Furthermore, a VA medical treatment record dated in January 2010 notes that the Veteran continued to experience "reflux - stable without medications."  Therefore, the Board concludes that the Veteran currently experiences a reflux esophagitis disorder that may be considered for service connection.

When determining service connection, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004).  As the Veteran has alleged that his reflux esophagitis disorder was incurred or aggravated secondary to his nervous disorder, the Board must address service connection on both a direct and secondary basis.  

As indicated above, the Veteran has claimed that his reflux esophagitis is the result of an acquired psychiatric disorder incurred due to his service.  When claiming service connection for a secondary condition, after showing that he has the claimed disorder as noted above, the Veteran must show that he has a currently service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).  As related above, the Board has concluded that the Veteran is not eligible for service connection for an acquired psychiatric disorder; therefore, the Veteran cannot be granted service connection for a reflux esophagitis disorder as secondary to an acquired psychiatric disorder.

Regarding consideration of service connection on a direct basis, the Veteran has not alleged that he experienced any injury or incurring event in service that may be related to his reflux esophagitis, nor has he indicated that his current reflux esophagitis had its onset in service.  Furthermore, none of the Veteran's STRs or medical records indicate that the Veteran's current reflux esophagitis was diagnosed during service, that his reflux esophagitis is connected to his military service, or that he has had continuity of symptomatology of such a disorder from within one year of his military service.  At the time of his separation examination, clinical evaluation of the abdomen and genitourinary system was normal, and he denied any experiencing any history of stomach trouble.  As such, without any evidence that his current reflux esophagitis began in or is connected to service, there is no basis for further analysis of the nexus requirement for this disorder.  See Shedden, at 1167.  

There is also no evidence of  chronic symptoms or continuity of symptomatology without a current illness.  38 C.F.R. § 3.303(b); Savage, at 494-97.  In fact, the first evidence of any such disorder dates from May 1996.  The Federal Circuit Court has held that an extensive lapse of time between the alleged events in service and the initial manifestation of the subsequently reported symptoms and/or treatment is a factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board notes that VA may not rely on the absence of medical records alone to refute the Veteran's lay assertions.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006) (finding that the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence).  However, the Veteran has not asserted any relevant history from the time of his separation from his period of service until the 1996 relevant records.  The Board notes that the duty to assist is not a one-way street; a claimant cannot remain passive when he has relevant information.  See Wamhoff v. Brown, 8 Vet. App. 517 (1996) (VA has duty to assist the Veteran, not a duty to prove his claim while the Veteran remains passive); accord Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In this case, there is simply no competent or credible evidence of any connection between the Veteran's military service and his current reflux esophagitis.  

In conclusion, having reviewed all of the evidence contained within the record in the light most favorable to the Veteran, the Board finds that the preponderance of the evidence is against service connection for reflux esophagitis, to include as secondary to an acquired psychiatric disorder, with no reasonable doubt to resolve in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.   

Service connection for reflux esophagitis, including as secondary to a service-connected acquired psychiatric disorder, is denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


